Title: Elizabeth Smith Shaw to Abigail Adams, 14 March 1790
From: Shaw, Elizabeth Smith
To: Adams, Abigail


My Dear Sister—
Haverhill March 14th. 1790
I have a Letter partly written to you which was begun sometime ago, but as a new Seene has presented itself to my view, I will lay that aside, & ask my Sister to rejoice with me in the recovery of my Children, & Family from the Meassels, & on the birth of a fine little Daughter which was born the 2d Day of March. She has little bones, & weighed nine pound— She is as plump as a partridge, quiet as a Lamb, & Mrs Seargant says, she has a mouth like you, but you know every one will flatter upon those occasions— We have named her Abigail Adams, in respect, & gratitude to a much loved Sister—& we hope she will not be offended that we have given her this name, endeared to me by a thousand kindnesses— It is true I cannot inspire her with like Sentiments, but if I could believe like Tristam Shandy, I might hope for great things— And I think if some good Angel would permit me, to look into futurity, & I could behold my Daughter like my Sister, virtuous, & good, adorning every Station she may be called to act in, with pleasure I could foster her in my Bosom, & watch over her infant Days with unspeakable delight— But whether our Children are to be Blessings, or Curses, is not for Parents to know— It is our part to discharge our duty with Circumspection, & Fidelity— Events, are at the disposal of unerring Wisdom—
Your Son Thomas was so kind as to intend making me a visit as soon as he returned, but was detained by the meassels— I long to see him— It was rather an unfortunate circumstance for me, that we had been expecting the meassels all winter, but did not take it till the last week in February, & I was obliged to leave two of them with it just upon the turn— Betsy Quincys never come out well, & I was distressed for her, as well as for myself— We could neither get her meassels out, nor keep it out well, & she had an incessant Cough, which I feared might leave her in a poor State— Not even the Kiss which she was honoured with, from the President of the united States, when he was in Haverhill, could secure her from Evils— He was almost deified, & perhaps no human Being, ever deserved it more— When Mr Shaw & I, were upon our Journey to Weymouth, the President unexpectedly went through Haverhill— Betsy Quincy, & another little Miss was so desirous of seeing this great, & good Man, that she rose 2 hours before Day, & went to Mr Harrods where he lodged, for fear she should not see him in the crowd— Her wish was anounced to him by his Secretary, & he was so sweetly condescending as to come down & take them both in his Lap, & kiss them, a Circumstance, I presume, they will never forget through the whole period of their Existence— I often mention it to Betsy Quincy, as an incentive to every thing that is praiseworthy—
I suppose by this time Mrs Norton must be a Mamma, I expected it, before I kept chamber myself—but I have been rather beforehand of her Ladyship, which nobody believed from our appearance—for when I wanted the assistance of my Neighbours—they hardly could be perswaded it was necessary, & thought they were Joked with— Mrs Smith I hear, is fullfilling, & complying with the first command with great alacrity— my Love to her, I wish her good speed—& hope she may prove a rich Blessing to the World— I have received two kind letters from her, but I have not strength at present to answer them—
Mr & Mrs Thaxter are well, she enjoys better health than ever— There Son is really a beautiful Child— He has been here to see his little sweetheart, as every-body has wisely predicted & I think I never saw a finer looking Child— you must remember I have never seen your two Grandsons—& alas! shall I ever be so happy as to ever, even see my Neice again— I was exceedingly dissappointed last Fall at not seeing you at Braintree, & my dear Brother Adams here— I have felt this winter as if I never should see you more, not because I was in poorer health, for I really have been better, than for several years past, but sometimes I could not help having the vapours—
Betsy Smith sends her Duty, & Love, with my Children, & Mr Shaw his best regards—but says I must not write one word than that I am your truly affectionate Sister
Eliza Shaw
